Exhibit 10.3


















PLEDGE AND SECURITY AGREEMENT
dated as of October 5, 2018
between
ORIGIN BANCORP, INC., as Grantor
and
NEXBANK SSB, as Lender








--------------------------------------------------------------------------------







PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT, dated as of October 5, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between Origin Bancorp, Inc., a Louisiana corporation (the
“Borrower” or “Grantor”), and NexBank SSB, as lender (together with its
successors and permitted assigns, the “Lender”).
RECITALS:
WHEREAS, reference is made to that certain Loan Agreement, dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and between Borrower and Lender;
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lender as set forth in the Loan Agreement, Grantor has agreed to secure
Grantor’s obligations under the Loan Documents as set forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Grantor and Lender
agree as follows:
SECTION 1.    DEFINITIONS; GRANT OF SECURITY.
1.1    General Definitions. In this Agreement, the following terms shall have
the following meanings:
“Agreement” shall have the meaning set forth in the preamble.
“Bank” means Origin Bank, a FDIC insured bank, which is the issuer of the
Pledged Shares and a wholly-owned subsidiary of Grantor.
“Borrower” shall have the meaning set forth in the preamble.
“Cash Proceeds” shall have the meaning assigned in Section 9.6.
“Change of Control Laws” shall mean all U.S. federal and state laws and
regulations which govern or impose conditions, requirements or restrictions on
changes in the ownership of FDIC insured banks, including the Change in Bank
Control Act of 1978, as amended, the BHCA and Regulation Y under the Federal
Reserve Act.
“Collateral” shall have the meaning assigned in Section 2.1.
“Collateral Account” shall mean any account established by the Lender for the
purpose of holding any Pledged Stock pursuant to and in accordance with the
terms and provisions of this Agreement.
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software, and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.


1

--------------------------------------------------------------------------------




“Control” shall mean: with respect to any Certificated Security, control within
the meaning of Section 8-106(a) or (b) of the UCC.
“Grantor” shall have the meaning set forth in the preamble.
“Lender” shall have the meaning set forth in the preamble.
“Loan Agreement” shall have the meaning set forth in the recitals.
“Pledge Supplement” shall mean any supplement to this Agreement in form and
substance agreed to by Lender and Borrower.
“Pledged Stock” and “Pledged Shares” shall each mean any and all shares of
capital stock of the Bank owned by Grantor from time to time, including, but not
limited to, the shares of capital stock described on Schedule 5.2(I) under the
heading “Pledged Stock” (as such schedule may be amended or supplemented), and
the certificates, if any, representing such shares and any interest of Grantor
in respect of such shares in the entries on the books of the issuer of such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares.
“Secured Obligations” shall have the meaning assigned in Section 3.1.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor statute thereto.
“To Transfer” and any other term or phrase of similar import shall mean and
include: to sell, assign, pledge, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral, or any interest
therein, whether in whole or in part, unless the context in which such term or
phrase is used indicates otherwise.
“Transfer” shall mean, when used as a noun, a transfer, sale, assignment, lease,
license or other disposition of the Collateral, or any interest therein, whether
in whole or in part.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of Texas,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.
“United States” or “U.S.” shall mean the United States of America.
1.2    Definitions; Interpretation.
(a)     In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Certificated
Security, Money, Proceeds, and Supporting Obligations.
(b)     All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the UCC or Loan Agreement, as


2

--------------------------------------------------------------------------------




applicable. The incorporation by reference of terms defined in the Loan
Agreement shall survive any termination of the Loan Agreement until this
Agreement is terminated as provided in Section 10 hereof. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Loan Agreement, the Loan Agreement shall
govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
SECTION 2.    GRANT OF SECURITY.
2.1    Grant of Security. To secure the prompt and complete payment and
performance of the Secured Obligations (as defined below) when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code or
any similar provisions of other applicable laws), the Grantor hereby grants to
the Lender a security interest in and continuing lien on all of Grantor’s right,
title and interest in, to and under the following personal property of the
Grantor, in each case whether now or hereafter existing or in which the Grantor
now has or hereafter acquires an interest and wherever the same may be located
(all of which being hereinafter collectively referred to as the “Collateral”):
(a)    Pledged Stock;
(b)    to the extent not otherwise included above, all Collateral Records and
Supporting Obligations relating to the Pledged Stock; and
(c)    to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
SECTION 3.    SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE.
3.1    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, or by acceleration or demand as provided
in the Loan Agreement (including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)), of
all Obligations of Grantor arising under the Loan Documents, as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter (the “Secured Obligations”).
3.2    Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Lender, (ii) Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Stock, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall have no obligation or liability under
any of such agreements by


3

--------------------------------------------------------------------------------




reason of or arising out of this Agreement or any other document related thereto
nor shall the Lender have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Stock, and (iii) the exercise by the Lender of any of its rights hereunder shall
not release Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.
SECTION 4.    CERTAIN PERFECTION REQUIREMENTS
4.1    Delivery Requirements. With respect to any Certificated Securities
included in the Collateral, Grantor shall deliver to the Lender the Security
Certificates evidencing such Certificated Securities duly endorsed by an
effective endorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Lender or in
blank.
4.2    Control Requirements. With respect to any Uncertificated Security
included in the Collateral (other than any Uncertificated Securities credited to
a Securities Account), Grantor shall cause the issuer of such Uncertificated
Security to notify the Lender of any Uncertificated Security included in the
Collateral. Upon the request of the Lender, the Grantor shall enter into an
agreement with the Lender, such agreement in form and substance reasonably
satisfactory to the Lender, pursuant to which such issuer agrees to comply with
the Lender’s instructions with respect to such Uncertificated Security without
further consent by Grantor.
4.3    Timing and Notice. With respect to any Collateral in existence on the
date hereof, Grantor shall comply with the requirements of Section 4 on the date
hereof and, with respect to any Collateral hereafter owned or acquired, Grantor
shall comply with such requirements within 30 (thirty) days of Grantor acquiring
rights therein. Grantor shall promptly inform the Lender of its acquisition of
any Collateral for which any action is required by Section 4 hereof.
SECTION 5.    REPRESENTATIONS AND WARRANTIES. Grantor hereby represents and
warrants, on the Closing Date and at all times thereafter, that:
5.1    Grantor Information and Status.
(a)    Schedule 5.1(A) and (B) sets forth, as of the Effective Date, under the
appropriate headings: (1) the full legal name of Grantor, (2) all trade names or
other names under which Grantor currently conducts business, (3) the type of
organization of Grantor, (4) the jurisdiction of organization of Grantor, (5)
its organizational identification number, if any, and (6) the jurisdiction where
the chief executive office or its principal place of business (or the principal
residence if Grantor is a natural person) is located.
(b)    Except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the past five (5) years;
(c)    It has been duly organized and is validly existing as an entity of the
type as set forth opposite its name on Schedule 5.1(A) solely under the laws of
the jurisdiction as set forth opposite its name on Schedule 5.1(A) and remains
duly existing as such. It has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction; and
(d)    Grantor is not a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).


4

--------------------------------------------------------------------------------




5.2    Collateral Identification, Special Collateral.
(a)    Schedule 5.2 sets forth as of the Closing Date under the appropriate
headings all of Grantor’s Pledged Stock; and
(b)    All information supplied in writing by Grantor to Lender with respect to
any of the Collateral (in each case taken as a whole with respect to any
particular Collateral) is accurate and complete in all material respects.
5.3    Ownership of Collateral and Absence of Other Liens. It owns the
Collateral purported to be owned by it or otherwise has the rights it purports
to have in each item of Collateral and, as to all Collateral whether now
existing or hereafter acquired, developed or created, will continue to own or
have such rights in each item of the Collateral (except as otherwise permitted
by the Loan Agreement), in each case free and clear of any and all Liens, rights
or claims of all other Persons, including, without limitation, liens arising as
a result of Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person.
5.4    Status of Security Interest.
(a)    (i) upon the filing of financing statements naming Grantor as “debtor”
and the Lender as “secured party” and describing the Collateral in the filing
offices set forth opposite Grantor’s name on Schedule 5.4 hereof (as such
schedule may be amended or supplemented from time to time), the security
interest of the Lender in all Collateral that can be perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect in the
jurisdiction where such filing is made will constitute a valid, perfected, first
priority Lien with respect to Collateral and (ii) upon delivery of all
certificated Pledged Shares the security interests granted to Lender hereunder
constitute valid and perfected first priority Liens. This Agreement is effective
to establish the Lender’s Control of the Collateral subject thereto; and
(b)    no authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other
Person is required for either (i) the pledge or grant by Grantor of the Liens
purported to be created in favor of the Lender hereunder or (ii) the exercise by
Lender of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (a) above,
(B) those that have been obtained prior to the date of determination, (C) as may
be required, in connection with the disposition of any Pledged Stock, by laws
generally affecting the offering and sale of Securities, and (D) as may be
required in connection with the exercise of voting and consensual rights with
respect to, and any Transfer of any of the Pledged Shares, under applicable
Change of Control Laws.
5.5    Reserved.
5.6    Pledged Stock.
(a)    it is the record and beneficial owner of the Pledged Stock free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Stock; and
(b)    no consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary in connection with the creation, perfection
or first priority status of the security interest of the Lender in any Pledged
Stock


5

--------------------------------------------------------------------------------




or, except as otherwise provided in Section 5.4(b), or the exercise by the
Lender of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof except such consents as have been
obtained.
SECTION 6.    COVENANTS AND AGREEMENTS. Grantor hereby covenants and agrees
that:
6.1    Grantor Information and Status. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Loan Agreement,
it shall not change Grantor’s name, identity, corporate structure (e.g. by
merger, consolidation, change in corporate form or otherwise), principal place
of business chief executive office, organizational identification number, type
of organization or jurisdiction of organization unless it shall have (a)
notified the Lender in writing at least ten (10) days prior to any such change
or establishment, identifying such new proposed name, identity, corporate
structure, principal place of business, chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Lender may reasonably request and (b) taken all reasonable
actions necessary to maintain the continuous validity, perfection and the same
or better priority of the Lender’s security interest in the Collateral granted
or intended to be granted and agreed to hereby, which in the case of any merger
or other change in corporate structure shall include, without limitation,
executing and delivering to the Lender a completed Pledge Supplement together
with all Supplements to Schedules thereto, upon completion of such merger or
other change in corporate structure confirming the grant of the security
interest hereunder.
6.2    Ownership of Collateral and Absence of Other Liens.
(a)    except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the Collateral
and Grantor shall defend the Collateral against all Persons at any time
reasonably claiming any interest therein;
(b)    upon Grantor, or any officer of Grantor, obtaining knowledge thereof, it
shall promptly notify the Lender in writing of any event that could reasonably
be expected to diminish the value of the Collateral or any portion thereof, the
ability of Grantor or the Lender to dispose of the Collateral or any portion
thereof, or the rights and remedies of the Lender in relation thereto,
including, without limitation, the levy of any legal process against the
Collateral or any portion thereof; and
(c)    Grantor shall not Transfer (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by this Agreement or the Loan Agreement.
6.3    Status of Security Interest.
(a)    Grantor shall maintain the security interest of the Lender hereunder in
all Collateral as valid, perfected, first priority Liens.
(b)    Notwithstanding the foregoing, Grantor shall not be required to take any
action to perfect any Collateral to the extent that the Grantor, in consultation
with the Lender, reasonably determines that the cost of obtaining a security
interest in such Collateral exceeds the practical benefit thereof to the Lender.
6.4    Pledged Stock.
(a)    except as provided in the next sentence, in the event Grantor receives
any dividends, interest or distributions on any Pledged Stock, then (i) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (ii) Grantor
shall promptly


6

--------------------------------------------------------------------------------




take all steps, if any, necessary to ensure the validity, perfection, priority
and, if applicable, control of the Lender over such Pledged Stock and pending
any such action Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Lender and shall segregate such dividends, distributions, Securities or other
property from all other property of Grantor. Notwithstanding the foregoing,
unless an Event of Default has occurred and is continuing, Lender authorizes,
and there shall be no restriction under this Agreement, the Loan Agreement or
the other Loan Documents on, the declaration or payment of cash dividends or
distributions by the Issuer to Grantor, and Grantor shall be entitled to retain
all cash dividends and distributions that are paid by the issuer and all
scheduled payments of interest.
(b)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
Grantor shall be entitled, in its sole and absolute discretion, to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Pledged Stock or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Loan Agreement; and
(ii)    Upon the occurrence and during the continuance of an Event of Default:
(1)    subject to compliance by Lender with any applicable Change of Control
Laws, all rights of Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall upon notice from the Lender cease and all such rights
shall thereupon become vested in the Lender who shall thereupon have the sole
right to exercise such voting and other consensual rights; and
(2)    in order to permit the Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
upon compliance by Lender with any applicable Change of Control Laws: (x)
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Lender all proxies, dividend payment orders and other
instruments as the Lender may from time to time reasonably request and (y)
Grantor shall acknowledge that Lender may utilize the power of attorney set
forth in Section 8.1.
(c)    Without the prior written consent of Lender, Grantor shall not vote to
enable or take any other action to: (i) amend or terminate any certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of any Grantor with respect to any Pledged Stock
or adversely affects the validity, perfection or priority of Lender’s security
interest therein; (ii) permit any issuer of any Pledged Stock to issue any
additional stock or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer; (iii) other than as
permitted under the Loan Agreement, permit any issuer of any Pledged Stock to
dispose of all or a material portion of its assets; or (iv) waive any default
under or breach of any terms of organizational document relating to the issuer
of any Pledged Stock.
SECTION 7.    FURTHER ASSURANCES; ADDITIONAL GRANTORS.
7.1    Further Assurances.
(a)    Grantor agrees that from time to time, at the expense of Grantor, that it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary, or that


7

--------------------------------------------------------------------------------




the Lender may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Lender to exercise and enforce
its rights and remedies hereunder with respect to any Collateral.
(b)    Grantor hereby authorizes the Lender to file a Record or Records,
including, without limitation, financing or continuation statements and
amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Lender may determine, in its sole discretion, are
necessary to perfect or otherwise protect the security interest granted to the
Lender herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Lender may
determine, in its sole discretion, is necessary to ensure the perfection of the
security interest in the Collateral granted to the Lender herein.
SECTION 8.    LENDER APPOINTED ATTORNEY-IN-FACT.
8.1     Power of Attorney. Grantor hereby irrevocably appoints the Lender (such
appointment being coupled with an interest) as Grantor’s attorney-in-fact, with
full authority in the place and stead of Grantor and in the name of Grantor, the
Lender or otherwise, from time to time in the Lender’s discretion to take any
action and to execute any instrument that the Lender may deem reasonably
necessary to accomplish the purposes of this Agreement, including, without
limitation, the following:
(a)    upon the occurrence and during the continuance of any Event of Default,
to obtain insurance required to be maintained by Grantor or paid to the Lender
pursuant to the Loan Agreement;
(b)    upon the occurrence and during the continuance of any Event of Default,
to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
(d)    upon the occurrence and during the continuance of any Event of Default,
to file any claims or take any reasonable action or institute any proceedings
that the Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Lender with respect to any
of the Collateral;
(e)    upon the occurrence and during the continuance of any Event of Default,
to take or cause to be taken all reasonable actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Lender in its reasonable discretion, any such payments made by the Lender to
become obligations of Grantor to the Lender, due and payable immediately without
demand;
(f)    upon the occurrence and during the continuance of any Event of Default,
but subject to the provisions of Section 9.1(b) below, generally to Transfer or
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Lender were the absolute owner thereof for
all purposes, and to do, at the Lender’s option and Grantor’s expense, at any
time or from time to time, all acts and things that the Lender deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Lender’s
security interest therein in order to effect the intent of this Agreement, all
as fully and effectively as Grantor might do, in each case, subject, however, to
compliance with any applicable


8

--------------------------------------------------------------------------------




Change in Control Laws by Lender and by any Person to whom Lender may Transfer
the Collateral, in whole or part; and
(g)    to prepare and file any UCC financing statements against Grantor as
debtor.
8.2     No Duty on the Part of Lender. The powers conferred on the Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon the Lender to exercise any such powers. The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, employees or agents shall be responsible to Grantor for any act or
failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct.
SECTION 9.    REMEDIES.
9.1    Generally.
(a)    If any Event of Default shall have occurred and for so long as it is
continuing, the Lender may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of the Lender on default under
the UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously, subject, however, to compliance with any applicable Change in
Control Laws by Lender and by any Person to whom Lender may Transfer the
Collateral, in whole or part:
(i)    require Grantor to, and Grantor hereby agrees that it shall at its
expense and promptly upon request of the Lender forthwith, assemble all or part
of the Collateral in the Possession of Grantor as directed by the Lender and
make it available to the Lender at a place to be designated by the Lender that
is reasonably convenient to both parties;
(ii)    prior to the Transfer of the Collateral, prepare the Collateral for
Transfer in such manner to the extent the Lender deems necessary; and
(iii)    without notice except as specified below or under the UCC, Transfer the
Collateral (including licensing the Collateral on an exclusive or nonexclusive
basis) or any part thereof in one or more parcels at public or private sale, at
any of the Lender’s offices, for cash, on credit or for future delivery, at such
time or times and at such price or prices and upon such other terms as are
commercially reasonable, subject, however, to compliance with any applicable
Change in Control Laws by Lender and by any Person to whom Lender may Transfer
the Collateral, in whole or part.
(b)    The Lender may be the purchaser of any or all of the Collateral at any
public sale or at any private sale, but only if and to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price quotations
(a “Permitted Private Sale”) in accordance with the UCC and the Lender shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale or Permitted Private Sale made in accordance with the UCC, to use and apply
any of the Secured Obligations as a credit on account of the purchase price for
any Collateral payable by the Lender at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of Grantor and Grantor hereby waives (to the extent permitted by applicable
law) all other rights of redemption, stay and/or appraisal which it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. Grantor agrees that, to the extent notice


9

--------------------------------------------------------------------------------




of sale shall be required by law, at least ten (10) days’ prior written notice
to Grantor of the time and place of any public sale or Permitted Private Sale is
to be made and the same shall constitute reasonable notification. The Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Lender may adjourn any public or Permitted Private
Sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Due to the nature of the Collateral, Lender and Grantor agree
that it would not be commercially reasonable for the Lender to Transfer the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets. Grantor hereby waives any claims against the Lender arising
by reason of the fact that the price at which any Collateral may have been sold
at such a Permitted Private Sale was less than the price which might have been
obtained at a public sale even if the Lender accepts the first offer received
and does not offer such Collateral to more than one offeree. If the proceeds of
any such sale or other Transfer of the Collateral are insufficient to pay all
the Secured Obligations, Grantor shall be liable for the deficiency and the fees
of any attorneys employed by the Lender to collect such deficiency. Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to the Lender, that the Lender has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against Grantor, and Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way limit the rights of the Lender hereunder.
(c)    The Lender may sell the Collateral without giving any warranties as to
the Collateral. The Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
(d)    The Lender shall have no obligation to marshal any of the Collateral.
9.2    Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Lender upon the occurrence and during
the continuance of an Event of Default which has not otherwise been waived, and
the maturity of the Obligations shall have been accelerated pursuant to Section
16.1 of the Loan Agreement and in respect of any sale, or any collection from or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Lender against, the Secured Obligations in the following
order of priority: first, to the payment of all costs and expenses of such sale,
collection or other realization, including attorney fees, and all other expenses
incurred and advances made by the Lender in connection therewith, and all
amounts for which the Lender is entitled to indemnification hereunder, and to
the payment of all costs and expenses paid or incurred by the Lender in
connection with the exercise of any right or remedy hereunder as and to the
extent provided for in and all in accordance with the terms of the Loan
Agreement; second, to the payment of all other Secured Obligations; and third,
to the payment to or upon the order of the Grantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
9.3    Pledged Stock. Grantor recognizes that if Lender conducts any sale or
sales of any of the Pledged Stock comprising the Collateral following the
occurrence and during the continuance of any Event of Default, then, unless such
sale or sales are first registered under the Securities Act and qualified under
any applicable state securities laws, the Lender may be compelled to conduct
such sale or sales in compliance with the applicable provisions of Section 4(2)
and/or Regulation D under the Securities Act and to limit such sales to
purchasers who agree in writing, among other things, to acquire the Pledged
Stock for their own account, for investment and not with a view to the
distribution or resale thereof, as well as to comply with any applicable Change
of Control Laws. Grantor acknowledges that any such private sale may be at
prices and


10

--------------------------------------------------------------------------------




on terms less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
Grantor agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner, provided that such private sale is conducted in
a manner and by means of efforts materially consistent with private or limited
offerings of securities generally, that are made in reliance on the exemptions
from registration provided by Section 4(2) of or Regulation D under the
Securities Act, and that the Lender shall have no obligation to engage in public
sales and no obligation to delay the sale of any Pledged Stock for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws. Lender agrees that Grantor shall have no obligation to register
or qualify any of the Pledged Shares under the Securities Act or any state
securities laws.
9.4    Cash Proceeds. If any Event of Default shall have occurred and be
continuing, all proceeds of any Collateral received by Grantor consisting of
cash, checks and other near-cash items (collectively, “Cash Proceeds”) shall be
held by Grantor in trust for the Lender, segregated from other funds of Grantor,
and shall, upon the exercise of remedies by the Lender, be turned over to the
Lender in the exact form received by Grantor (duly indorsed by such Grantor to
the Lender, if required) and held by the Lender in the Collateral Account. Any
Cash Proceeds received by the Lender (whether from a Grantor or otherwise) may,
in the sole discretion of the Lender, (A) be held by the Collateral as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Lender against
the Secured Obligations then due and owing.
SECTION 10.    CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
10.1     Assignment of Security Interest in the Collateral. This Agreement shall
create a continuing security interest in the Collateral and shall remain in full
force and effect and shall be binding upon Grantor, its successors and Permitted
Assigns, and inure, together with the rights and remedies of the Lender
hereunder, to the benefit of the Lender and its successors and Permitted
Assigns, until the payment in full of all Secured Obligations (other than
contingent obligations that survive the termination of the Loan Agreement).
Without limiting the generality of the foregoing, Lender may assign or otherwise
transfer the Loan to any other Person, if and to the extent permitted by the
express terms of the Loan Agreement (such Person, a “Permitted Assign”), and
such Permitted Assign shall thereupon become vested with all the benefits in
respect thereof granted to Lender herein.
SECTION 11.    STANDARD OF CARE; LENDER MAY PERFORM.
The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise Transfer any
Collateral upon the request of Grantor or otherwise. If Grantor fails to perform
any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by Grantor if and to the extent it is
required to do so under the Loan Agreement.


11

--------------------------------------------------------------------------------




SECTION 12.    MISCELLANEOUS.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 17.16 of the Loan Agreement. No failure or delay on
the part of the Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Lender and the Grantor and their respective successors and Permitted
Assigns. Grantor shall not, without the prior written consent of the Lender
given in accordance with the Loan Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between the Grantor and the Lender and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.
THE PROVISIONS OF THE LOAN AGREEMENT UNDER THE HEADINGS “JURISDICTION” AND
“WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE LOAN AGREEMENT.




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor and the Lender have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
ORIGIN BANCORP, INC
 
 
 
 
 
By: /s/ Drake Mills
 
 
Drake Mills
 
 
President and CEO
 
 



Signature Page to Pledge and Security Agreement

--------------------------------------------------------------------------------




NEXBANK SSB
 
 
as Lender
 
 
 
 
 
By: /s/ Rhett Miller
 
 
Rhett Miller
 
 
EVP & Chief Credit Officer
 
 













